Citation Nr: 0332693	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of a cold injury.

2.  Entitlement to service connection for arthritis, claimed 
as a residual of a cold injury.

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as a residual of a cold injury.

4.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD) with major depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1955.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision rendered by the 
St. Petersbrug, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2001, the 
Board denied claims for service connection for peripheral 
vascular disease, arthritis, and peripheral neuropathy, each 
alleged as due to inservice cold injury, along with service 
connection for major depression; the Board also, at that 
time, remanded to the RO the issue of entitlement to an 
increased rating for PTSD, rated as 30 percent disabling 
since December 18, 1998.  By means of an Order dated in July 
2002, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2001 decision whereby 
service connection for those disorders was denied, and 
remanded the claims to the Board for further action.  In 
February 2003, the Board remanded those issues to the RO for 
additional development of the evidence.  In June 2003, the 
St. Petersburg RO granted service connection for major 
depression, concomitantly characterizing the veteran's 
service-connected mental disorder as PTSD with major 
depression, and assigned a 50 percent rating therefor, 
effective as of December 18, 1998.  The case was thereafter 
returned to the Board for further appellate consideration.


REMAND

In its February 2003 remand, the Board, in pertinent part, 
requested that the veteran be accorded certain examinations 
in order to ascertain whether the disabilities for which 
service connection was sought were, in fact, manifested and, 
if so, whether it was as likely as not that they were the 
product of inservice cold injury.  With regard to the 
"arteries/veins" examination accorded him by VA in April 
2003, however, the report thereof indicates a diagnosis of 
degenerative joint disease, but does not reflect any finding 
as to whether the presence of that disability is, or is not, 
the product of inservice cold injury.  The Board is of the 
opinion that further development of the evidence, in the form 
of an opinion in that matter by a VA specialist, must be 
undertaken; see Stegall v. West, 11 Vet. App. 268 (1998), 
wherein the Court held that failure by the RO to complete 
satisfactorily the development requested in a Board remand 
requires that the claim again be remanded for that 
development to be accomplished.

With regard to all of the issues on appeal, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit, in a decision promulgated on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Court made a conclusion similar to 
the one reached in DAV v. Principi, 327 F.3d (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  In 
the more recent decision, the Federal Court found that the 
30-day period provided in § 3.159(b)(1) for response to a 
Veterans Claims Assistance Act of 2000 (VCAA) duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO should obtain an opinion by 
the appropriate specialist as to whether 
the veteran's degenerative joint disease 
is at least as likely as not, as 
expressed in terms of probability, the 
product of cold injury incurred during 
the veteran's period of active service.  
The veteran's claims folder is to be made 
available to this examiner for his or her 
review and referral.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




